Concurring Opinion.
Spencer, J.
I concur in the decree in this cause. The suit to revive was not brought in the court that rendered the judgment, nor in a court to which had been transferred that jurisdiction.
In my opinion, under the articles 2278 and 3547 of the Revised Civil Code, the prescription of a judgment, that is, of the judicial fiat making a debt executory, can only be interrupted or prevented by a suit to revive in the same court that rendered it, or by a ivritten acknowledgment signed by the debtor or his agent. Suit in any other court might keep alive the debt evidenced by that judgment, but the judgment itself, the judicial recognition which had made that debt executory, would become inoperative and ineffective, unless the court which gave it renewed or revived it. The judicial mortgage being a mere consequence of thejudg*398merit, necessarily perishes with the judgment. If the creditor be permitted, without objection, to obtain another judgment for the same debt in another tribunal, it will be a new and different judgment, and not a continuation of the old one, and will carry with it none of the consequences or accessories of the old one.
Rehearing refused.